                  ____________________

                 No. 3:18-cv-252-CWR-FKB

SECURITIES AND EXCHANGE
COMMISSION,
                                                    Plaintiff,

                             v.

ARTHUR LAMAR ADAMS AND
MADISON TIMBER PROPERTIES, LLC,
                                                 Defendants.
                  ____________________

  ORDER DENYING MOTION TO DIRECT RECEIVER TO RETURN
                       FUNDS
                ____________________

   Before CARLTON W. REEVES, District Judge.
On April 20, 2018, John Endris invested $100,000 with
Madison Timber Properties. William McHenry moves for the
Receiver to return that investment. The Receiver and the SEC
oppose the motion.
On April 19, 2018, Endris gave McHenry a $100,000 check for
an investment with Madison Timber Properties (“MTP”).
Hours later, Lamar Adams turned himself in to federal
authorities and admitted MTP was a Ponzi scheme. The
following morning, McHenry, unaware of Adams’ actions the
previous evening, deposited the $100,000 check from Endris
into a MTP bank account at Southern Bancorp Bank. Later
that afternoon, the SEC ﬁled its complaint against Adams and
in the early evening the Court entered an Order permanently
freezing the assets and all operations of MTP. See Docket No.
5.
McHenry argues that the bank’s acceptance of the $100,000
deposit on April 20, 2018, and the government’s failure to
reverse and cancel the check, is a violation of the Court’s
Order.1 The SEC and the Receiver, with the support of the
Mississippi Secretary of State’s oﬃce, oppose this request
because the check was deposited before the Order was
entered and it would force the Receiver to prioritize the
recovery of one victim over many others.
The SEC has also moved to ﬁle a sur-reply to include two new
aﬃdavits. One of the aﬃdavits is from Southern Bancorp’s
senior vice president and he attests that the deposit was made
before the Court issued the Order. 2 Based on the aﬃdavits

1 The posture of this motion is curious. Endris has not made this request.
This request comes from the party that introduced Endris to the Ponzi
scheme, McHenry. McHenry and Endris have adverse interests.
McHenry’s counsel argues that their interests are aligned regarding the
relief requested. The adverse interests of parties, however, may not be
isolated when convenient.

2 The SEC acknowledges that additional filings, like their sur-reply, are
usually disfavored. Here, however, the sur-reply provides new and
presented by the SEC and the Court’s own records of when
the Order was entered, it is clear the check was deposited
before MTP’s assets were frozen.
What is more important, however, is what granting this
motion would mean for the Receiver. 3 As the SEC’s
opposition to McHenry’s motion points out, the Receiver may
not prioritize the recovery of certain victims over others. See
SEC v. Forex Asset Mgmt. LLC, 242 F.3d 325, 331–32 (5th Cir.
2001). Even though Endris lost his money in the ﬁnal hours of
the Ponzi scheme, he must wait with the other victims and
allow the Receiver the opportunity to more thoroughly
complete the job the Court appointed her to do.
This motion is denied.
SO ORDERED, this the 13th day of March, 2019.
                                              s/ CARLTON W. REEVES
                                           United States District Judge




necessary evidence for the Court. As such, the motion for leave to file the
sur-reply will be granted.

3 Today, the Court will be issuing three orders—all of which address
similar questions regarding the scope of the Receivership. The Court’s
authority is broad, and the priority in this case is equity. See SEC & Exch.
Comm’n v. Safety Fin. Serv., Inc., 674 F.2d 368, 373 (5th Cir. 1982).
